Title: To James Madison from John Gavino, 10 January 1808
From: Gavino, John
To: Madison, James



No. 50
Sir
Gibraltar 10th: January 1808.

Without the pleasure of hearing from you I beg leave to refer to what I had the honour of adressing you Pr No. 48 & 49 Pr Copy Inclosed, also  of Coll. Lears to me & his 2d. Bills to my order on you for $10,000
$10,00010,0005000}$25,000 that you do the needful therewith to Credit my account with your Honl. Depts. for which purpose I have endorsed same to you.
We have in Port about 12 Sail of American Vessels owing to the Brith. order in Council of 11. Novr: last  they are geting the Certificates & Protests to proceed.
There are three Detained for adjudication Pr note at foot.
Just arrived a brig found at sea abandond, & sent in by a British sloop of Warr, no Person found on board Supposed to be the Brig Neptune of Baltimore, Commanded by one Patrick from Leghorn bound to Baltimore
I conjecture that the Crew were apprehensive, of the Sloop of War being an Algereen, & went off in the Boat.  I have the honor to be Sir Your obedt. servt.

John Gavino


Vessels Detained for adjudication
Brig Industry, Jas. Hitchock from New Yor  for Barcelona on a Supposed breach of Blocade.
Brig McCarty Bay , Hutchins from Nants for Lisbon, supposed Violation of the Blocade.
Brig Ann of Boston Colonial Produce in Quarantin particulars not yet known.

